DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figures 1A, 1B, 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2, 4, 7, 13, 17, 24, 27, 42, 44, 45, 47, 52, 53, 54, 57 and 59, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
Claims 5, 6, 7 and 8 are rejected for the same reasons as claim 1 above, for the  same use of  term “sheet-like member”.
Claim 4 recites, “…wherein the first joining portions are disposed for each of the first elastic-member continuous bodies, and  10at least one of the first elastic-member continuous bodies and the first joining portions of the at least one first elastic-member continuous body are disposed on one side in the CD direction with respect to a portion of the side-seal sections that is farthest away from the one side in the CD direction.”  It appears that Applicant discloses in Fig. 13 and paragraph 104 that “the at least one first elastic-member continuous body are disposed on one side in the CD direction with respect to a portion of the side-seal sections that is farthest away from the one side in the CD direction” would be a first joining portion adjacent one side of the continuous body which lies outside of the cross-directional length of the side-seal section relative to a side seal closest to said one side.  It is unclear as to what Applicant is trying to recite the first joining portion could be any joining portion on one half of the continuous body closest to the aforementioned one side.  For purposes of Examination it is presumed that Applicant meant to recite that the side seal has a portion on both sides of the continuous body as well as first joining portions on both sides of the continuous body in the cross-direction.  
Claim 5 recites, “wherein each of the first joining portions disposed on the one side in the CD direction is a one-side joining portion, and a portion on the first sheet-like member in which the one-side 20joining portion is disposed protrudes to the one side in the CD direction with respect to the second sheet-like member.”   It is unclear as to what is meant by “in which the one-side joining portion is disposed protrudes to the one side in the CD direction” is relative to even though it says “with respect to the second sheet like member” since it was never recited what position the second member is relative to the first member.  Does it protrude once the second member is laminated upon the first member? Is it relative to one side of the first member wherein the second member is on the other side of the web but prior to the members crossing one another in a web processing apparatus?  For purposes of examination it is presumed that it is relative to the second member once said second member is laminated upon the first member.  
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO2015129296A1, available in English as US 20170007467).
As to claim 1, Yamamoto discloses a method for making an absorbent article.  Yamamoto discloses that the method comprises of:  arranging first elastic-member continuous bodies between a pair of mutually-opposing facing surfaces of a first 15 continuous body that is transported in a transport direction that is the same as the lateral direction, wherein the first elastic-member continuous bodies and the first continuous body are arranged 20continuously in the transport direction, and the first elastic-member continuous bodies are in a stretched state in the transport direction and spaced side-by-side in a CD direction that intersects the transport direction 83and the thickness direction; disposing first joining portions spaced apart in the transport direction and the CD direction on the first sheet-like-member continuous body, wherein 5the joining portions join the pair of mutually-opposing facing surfaces of the first sheet-like-member continuous body, the first joining portions are disposed on two sides of the first elastic-member continuous bodies in the CD direction while the first elastic-member continuous 10bodies are maintained in the stretched state, the joining portions are disposed so that, by direction-of-transport contraction and CD-direction expansion of the first elastic member after cutting of the absorbent article, the first elastic member is 15sandwiched and pressed in the CD direction by the first joining portions on the two sides of the first elastic-member continuous bodies, and the first joining portions are disposed so that a portion of at least one of the first joining portions overlaps with 20at least a portion of the side-seal sections in a thickness direction of the first continuous body; overlaying, in the thickness direction, a second 84continuous body on the first continuous body where first the joining portions are disposed, wherein the second continuous body is arranged continuously in the transport direction;  5disposing, in the transport direction, the side-seal sections on each of two sides of cutting target positions spaced apart at a predetermined pitch in the transport direction on the first continuous body, wherein the first continuous body and the continuous body are welded together at the side-seal sections; and the cutting of the absorbent article, after the disposing of the side-seal sections, by cutting the first sheet-like-member continuous body, the first elastic-member continuous bodies, 15and the second sheet-like-member continuous body at the cutting target positions (Fig. 4, 7, 10, 11, 13 and 16 below; paragraph 137, 153).


    PNG
    media_image1.png
    664
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    731
    427
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    373
    355
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    613
    470
    media_image5.png
    Greyscale

	
As to claim 4, the method of claim 1 is taught as seen above.  Yamamoto discloses that the continuous body has side seal portions on both sides of the continuous body in the cross-direction as well as first joining portions on both sides of the continuous body in the cross-direction.  
As to claim 6, the method of claim 1 is taught as seen above.  Yamamoto discloses that the side seal areas may be free of adhesive in portions of the side seal as seen in Fig. 13 above.  
	As to claim 7, the method of claim 1 is taught as seen above.  Yamamoto discloses that the second member continuous body is formed in the same manner as the first member continuous body so that it can be laminated upon said first member continuous body to form a side seal for absorbent pant singulation from the laminate web.  (Fig. 4, 7, 10, 11, 13 and 16; paragraph 137, 153).
	As to claim 9, the method of claim 1 is taught as seen above.  Yamamoto discloses that the at least one of the first joining portions that overlaps with the side-seal sections is a first overlapping-joining portion, a downstream one of the side-seal sections disposed on two sides of the cutting target positions in the transport direction 20is a downstream side-seal section 10s, the first overlapping-joining portion (the HMA portion that is not labeled) overlaps with the downstream side-seal section, and in the transport direction, an upstream end of the first 89overlapping-joining portion located downstream with respect to an upstream end of the downstream side-seal section (Fig. 13).
	As to claim 10, the method of claim 9 is taught as seen above.  Yamamamoto discloses that in the transport direction, 5the upstream end of the first overlapping-joining portion is located downstream with respect to a central position of the downstream side-seal section (Id.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO2015129296A1, available in English as US 20170007467) in view of Hayase et al.(US 20100076394).
As to claims 2 and 11, the method of claim 1 is taught as seen above.  Yamamoto fails to specifically teach or disclose that one of the first joining portions may be disposed between the side-seal sections and one of the cutting target positions though there is shown a space between the side seals and cutting line (Fig. 13).  Hayase et al. discloses applying joining regions evenly along the length of the sheets 1-20 mm apart.([0113]; Figure 16)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the joining region of Figures 1A-1C using he device of Hayase et al. to evenly space the joining regions 1 mm apart since Figures 1A-1C do not show the device for accomplishing this.  Since the joining regions are placed only 1 mm apart, based on the space shown in Figure 1A between the side seal and the cutting line, at least one set of joining regions would be present between the side seal and he cutting line.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO2015129296A1, available in English as US 20170007467).
As to claim 5, the method of claim 4 is taught as seen above.  It is the position of the Examiner that providing a portion of a first web which protrudes past the edge of a laminate is a well-known and conventional method of forming a cuff on a waist-band and would have been obvious to incorporate into the method of Yamamoto.  





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 5-7 of U.S. Patent No. 11,351,067 in view of Yamamoto et al. (WO2015129296A1, available in English as US 20170007467). 
Claim 1 if ‘067 recites all of the limitations of claim 1 except that it recites further limitations upon elements in the continuous members such as that the first joining portions are disposed upon the continuous body in a spaced apart configuration in the transport direction.  It would have been obvious to eliminate said further limitations since this would be an obvious expedient.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Claim 2 is rejected for the same reasons as claim 1 because claim 1 of ‘067 recites the limitations of claim 2.
Claim 2 of ‘067 recites the same limitations of claim 3.
Claim 6 is rejected for the same reasons as claim 1 above since claim 1 does not recite the use of an adhesive.
Claims 6 and 7 of ‘067 recites the same respective limitations of claims 7 and 8.
Claim 5 of ‘067 recites the same limitations of claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745